Case 5:17-cv-00187-FPS Document 49 Filed 04/04/19 Page 1 of 2 PageID #: 222



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


GARY P. SHAVER,
DUSTIN RICE and ALLISON RICE,
husband and wife,
MICHAEL TOLPA and JANE TOLPA,
husband and wife,
PAUL SHAVER and JENNIFER SHAVER,
husband and wife,
RYAN DODDS and TARA DODDS,
husband and wife,

           Plaintiffs,

v.                                             Civil Action No. 5:17CV187
                                                                  (STAMP)
EAGLE NATRIUM, LLC,
a Delaware limited
liability company,

           Defendant.


                           ORDER OF DISMISSAL

     Pursuant to a mediation conference report filed in the above-

styled civil action, this Court has been advised that the matters

in controversy have been compromised and settled. Therefore, it is

ORDERED   that   this   civil   action   be,   and   the   same   is   hereby,

DISMISSED WITH PREJUDICE and retired from the docket of the Court,

subject to reopening on motion of any party, and for good cause

shown, within 90 days.

     The parties need not submit any additional proposed dismissal

or other final order unless it is required by law or is necessary

under the terms of any agreement resolving this civil action.

     IT IS SO ORDERED.

     The Clerk is hereby DIRECTED to transmit copies of this order

to counsel of record herein.
Case 5:17-cv-00187-FPS Document 49 Filed 04/04/19 Page 2 of 2 PageID #: 223



     DATED:   April 4, 2019



                                  /s/ Frederick P. Stamp, Jr.
                                  FREDERICK P. STAMP, JR.
                                  UNITED STATES DISTRICT JUDGE




                                    2
